DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 6-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 1-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Belgium Application No. BE2018/5113 was received on 21 August 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 21 August 2020 have been considered by the examiner.

Drawings
The drawings filed on 21 August 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowability of claim 1 is that applicants claimed invention includes a method of marking sheet metal for use in sheet metal work having a braking system, and a marking head; the sheet metal having a thickness of less than 10 mm;  inserting the sheet metal into the braking system and into the drive system; exerting on the sheet metal, using the drive system, a drive force in a drive direction; exerting a braking force on the sheet metal with the braking system opposing the driving force to tension and flatten the sheet metal; and marking the marking information on the tensioned sheet metal by placing the marking head in a marking plane between the drive system and the braking system, the marking plane being located at a distance d from the sheet metal.  It is this limitation, expressed in the claim 
Claims 2-5 are allowable because they depend on Claim 1.
Claim 6 is allowed.  The primary reasons for allowability of claim 6 is that applicants claimed invention includes a system of marking sheet metal for use in sheet metal work.  The primary reasons for allowance for Claim 6 is that applicants claimed invention includes a drive system configured to exert a driving force on the sheet in a driving direction; a braking system configured to exert a braking force on the sheet opposing the driving force to tension the sheet; a marking head placed at a distance d from the sheet metal; and a control unit configured to at least control the marking head.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 7-20 are allowable because they depend from Claim 6.

US 4,144,808 to Iwasa et al. discloses an apparatus for print marking steel plates being fed, a drive roller to feed the steel plates to the marking head, however Iwasa does not disclose a braking system configured to exert a braking force on the sheet opposing the driving force to tension the sheet.

KR 101500236 B1 to Kim et al. discloses marking on a plated steel sheet by moving the sheet and the printhead relative to one another, however Kim does not disclose a drive system configured to exert a driving force on the sheet in a driving direction; a braking system configured to exert a braking force on the sheet opposing the driving force to tension the sheet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853